MEMORANDUM **
Jose Ojeda-Vazquez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immi*624gration judge’s (“IJ”) decision denying his application for cancellation of removal. We dismiss the petition for review.
Contrary to Ojeda-Vazquez’s contention, the IJ concluded that Ojeda-Vazquez lacks good moral character as a matter of discretion. We lack jurisdiction to consider his challenge to that determination. See 8 U.S.C. § 1252(a)(2)(B)(i); see also Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005).
We also lack jurisdiction to consider Ojeda-Vazquez’s contention that the IJ made an improper credibility determination because he did not raise it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (generally requiring exhaustion of claims before the BIA).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.